Name: Commission Implementing Regulation (EU) No 880/2014 of 12 August 2014 amending Implementing Regulation (EU) No 540/2011 as regards the conditions of approval of the active substance Cydia pomonella Granulovirus (CpGV) Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: marketing;  agricultural policy;  means of agricultural production
 Date Published: nan

 13.8.2014 EN Official Journal of the European Union L 240/22 COMMISSION IMPLEMENTING REGULATION (EU) No 880/2014 of 12 August 2014 amending Implementing Regulation (EU) No 540/2011 as regards the conditions of approval of the active substance Cydia pomonella Granulovirus (CpGV) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1107/2009 of the European Parliament and of the Council of 21 October 2009 concerning the placing of plant protection products on the market and repealing Council Directives 79/117/EEC and 91/414/EEC (1), and in particular Article 13(2)(c) thereof, Whereas: (1) The active substance Cydia pomonella Granulovirus (CpGV) was included in Annex I to Council Directive 91/414/EEC (2) by Commission Directive 2008/113/EC (3) in accordance with the procedure provided for in Article 24b of Commission Regulation (EC) No 2229/2004 (4). Since the replacement of Directive 91/414/EEC by Regulation (EC) No 1107/2009, this substance is deemed to have been approved under that Regulation and is listed in Part A of the Annex to Commission Implementing Regulation (EU) No 540/2011 (5). (2) In accordance with Article 25a of Regulation (EC) No 2229/2004, the European Food Safety Authority, hereinafter the Authority, presented to the Commission its view on the draft review report for Cydia pomonella Granulovirus (CpGV) on 4 April 2012 (6). The Authority communicated its view on Cydia pomonella Granulovirus(CpGV) to the notifier. The Commission invited the notifier to submit comments on the draft review report. The draft review report and the view of the Authority were reviewed by the Member States and the Commission. The draft review report was finalised within the Standing Committee on Plants, Animals, Food and Feed on 11 July 2014 in the format of the Commission review report for Cydia pomonella Granulovirus (CpGV). (3) It is confirmed that the active substance Cydia pomonella Granulovirus (CpGV) is to be deemed to have been approved under Regulation (EC) No 1107/2009. (4) In accordance with Article 13(2) of Regulation (EC) No 1107/2009 in conjunction with Article 6 thereof and in the light of current scientific and technical knowledge, in particular the recently published guidance on microbial contaminant limits for microbial plant protection products (7), it is necessary to amend the conditions of approval, in particular the minimum degree of purity of the active substance and the nature and maximum content of certain impurities. (5) Regulation (EU) No 540/2011 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Amendment to Implementing Regulation (EU) No 540/2011 In the column Purity of row 198, Cydia pomonella Granulovirus (CpGV), of Part A of the Annex to Implementing Regulation (EU) No 540/2011, the words Contaminating micro-organisms (Bacillus cereus) < 1 Ã  106, are replaced by Minimum concentration: 1 Ã  1013 OB/l (occlusion bodies/l) and Contaminating microorganisms (Bacillus cereus) in the formulated product < 1 Ã  107 CFU/g. Article 2 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 August 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 309, 24.11.2009, p. 1. (2) Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market (OJ L 230, 19.8.1991, p. 1). (3) Commission Directive 2008/113/EC of 8 December 2008 amending Council Directive 91/414/EEC to include several micro-organisms as active substances (OJ L 330, 9.12.2008, p. 6). (4) Commission Regulation (EC) No 2229/2004 of 3 December 2004 laying down further detailed rules for the implementation of the fourth stage of the programme of work referred to in Article 8(2) of Council Directive 91/414/EEC (OJ L 379, 24.12.2004, p. 13). (5) Commission Implementing Regulation (EU) No 540/2011 of 25 May 2011 implementing Regulation (EC) No 1107/2009 of the European Parliament and of the Council as regards the list of approved active substances (OJ L 153, 11.6.2011, p. 1). (6) EFSA Journal (2012); 10(4):2655. Available online: www.efsa.europa.eu (7) Working Document on Microbial Contaminant Limits for Microbial Pest Control Products (SANCO/12116/2012 Rev. 0, September 2012).